Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on 12/14/2021, responding to the office action mailed on 10/05/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-4, 6-17 and 23.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claim 14 (as per remark filed on 12/14/2021).
In claim 3, line 3, “an inter-subpixel region” has been replaced with 
–the inter-subpixel region--.




Allowable Subject Matter
Claims 1-4, 6-13, 15-17 and 23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-4, 6-13, 15-17 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites an organic light emitting diode display panel particularly with wherein the counter substrate in the inter-subpixel region further comprises a fourth electrode layer; the fourth electrode layer comprises a plurality of fourth electrode blocks; each of the plurality of fourth electrode blocks on a side of the pixel definition layer proximal to the second base substrate; and each of the plurality of fourth electrode blocks is electrically connected to the second electrode layer in combination with other elements of the base claim 1.

Claim 23 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of fabricating an organic light emitting diode display panel particularly with wherein the counter substrate in the inter-subpixel region further comprises a fourth electrode layer; the fourth electrode layer comprises a plurality of fourth electrode blocks; each of the plurality of fourth electrode blocks on a side of the pixel definition layer proximal to the second base substrate; and each of the plurality of fourth 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SELIM U AHMED/     Primary Examiner, Art Unit 2896